Case: 16-17632   Date Filed: 09/01/2017   Page: 1 of 3


                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-17632
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 2:15-cv-00006-LGW-RSB



CYNTHIA W. TAYLOR,

                                             Plaintiff - Appellant,

versus

GEORGIA POWER COMPANY,

                                             Defendant - Appellee.

                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Georgia
                     ________________________

                            (September 1, 2017)



Before JORDAN, ROSENBAUM and BLACK, Circuit Judges.

PER CURIAM:
                Case: 16-17632       Date Filed: 09/01/2017      Page: 2 of 3


       Cynthia Taylor appeals the district court’s grant of summary judgment in

favor of Georgia Power Company (GPC), in her action alleging a violation of the

Fair Credit Reporting Act (FCRA). Taylor alleges that GPC failed to conduct a

reasonable investigation under 15 U.S.C. § 1681s-2(b) on a disputed debt that GPC

reported to Equifax. The district court determined that GPC’s investigation was

reasonable. After review, 1 we affirm the district court.

       The FCRA places distinct obligations on three types of entities: consumer

reporting agencies, users of consumer reports, and furnishers of information to

consumer reporting agencies. 15 U.S.C. §§ 1681b, 1681m, 1681s-2. It is

undisputed that GPC is a furnisher of information and must comply with the duties

imposed on furnishers by the FCRA. The FCRA requires a furnisher of credit

information to investigate information disputed by a consumer after receiving

notice of a dispute from a credit rating agency. 15 U.S.C. § 1681s-2(b).

       We evaluate a furnisher’s compliance with its duty to investigate according

to the “reasonableness” of the investigation. Hinkle v. Midland Credit Mgmt., Inc.,

827 F.3d 1295, 1302 (11th Cir. 2016). “What constitutes a ‘reasonable

investigation’ will vary depending on the circumstances of the case.” Id. Where,

as here, “a furnisher reports that disputed information has been verified, the


       1
         “We review de novo a district court's grant of summary judgment, viewing all facts and
reasonable inferences in the light most favorable to the nonmoving party.” Jurich v. Compass
Marine, Inc., 764 F.3d 1302, 1304 (11th Cir. 2014).
                                               2
              Case: 16-17632     Date Filed: 09/01/2017   Page: 3 of 3


question of whether the furnisher behaved reasonably will turn on whether the

furnisher acquired sufficient evidence to support the conclusion that the

information was true.” Id. at 1303.

      The district court did not err in concluding that GPC conducted a reasonable

investigation. The undisputed facts show that GPC reviewed all the information it

had in its possession as the account holder. GPC verified Taylor’s name, birth

date, social security number, and the amount owed on the account, before verifying

the debt with Equifax. Taylor provided no evidence this investigation was

unreasonable other than her statement that she once told a GPC employee that she

did not owe on the account. GPC verified the account was indeed Taylor’s with

the information it had and that a debt was owed on the account. The record

contains no evidence that GPC unreasonably investigated her dispute.

      AFFIRMED.




                                         3